*442
By the Court.

Benning, J.
delivering the opinion.
The question on the evidence in this case was, whether the. defendant was guilty of an act of fornication with the woman, Guimarin, during the time when he was lying on the led with Jier ?
[1.] And on that question, the charge of the Court to the Jury was as follows: “ That if the Jurybelieved the parties were-found on the bed together; that the door of the room was closed; that there was no one else present in the room ; that the woman was a prostitute, and that defendant was freqently in the habit of visiting her house, they were bound to find the defendant guilty.”
The charge amounts to this: that certain circumstances' are such, that if they exist, they conclusively call for the presumption of guilt.
And its effect on the Jury, if respected by them, must have-been to exclude from their consideration every circumstance in the case, except the circumstances referred to by the charge itself; and every conclusion possible to be drawn, even from these circumstances, except the one drawn by the charge.
Now circumstances, as we think, can hardly be such that they shall be conclusive of guilt. They may easily be such, that they shall raise a “ strong” or a “violent” presumption of guilt. And they were such, no doubt, in this case ; but we cannot say that we regard them as having been conclusive of guilt.
Therefore, the charge, as we think, was erroneous.
No reliance was placed on the other grounds, and they are. such that it is manifest none ought to have been. The Court, at last, offered the accused a continuance, but he would not-accept one.